Citation Nr: 1016826	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  07-06 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for a bilateral ankle 
disability.

3.  Entitlement to service connection for a bilateral 
shoulder disability.

4.  Entitlement to service connection for a bilateral knee 
disability. 

5.  Entitlement to service connection for a stomach 
disability, to include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to July 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating determination of the 
Department of Veterans Affairs Regional Office in Seattle, 
Washington that denied the Veteran's claims of entitlement to 
service connection for hearing loss, tinnitus, bilateral 
ankle, shoulder, and knee disabilities, and a stomach 
condition.  The Veteran filed a notice of disagreement dated 
in April 2006, and the RO issued a statement of the case 
dated in January 2007.  The Veteran filed a substantive 
appeal in March 2007. 

In June 2009, the RO granted entitlement to service 
connection for tinnitus.  As this decision represents a full 
grant of the Veteran's claim with respect to this issue, the 
issue is no longer on appeal to the Board.
  
In March 2010, the Veteran, accompanied by his 
representative, testified at a hearing before the undersigned 
Veteran's Law Judge at the local regional office.  A 
transcript of these proceedings has been associated with the 
Veteran's claims file.  At the hearing additional evidence 
pertinent to the Veteran's claims was submitted, accompanied 
by a waiver of RO consideration.  This evidence will be 
considered by the Board in reviewing the Veteran's claims.

The issue of entitlement to service connection for bilateral 
knee, shoulder, and ankle  disabilities are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The medical evidence does not indicate that the Veteran 
has bilateral hearing loss for VA purposes.

2.  The Veteran did not set foot in the Republic of Vietnam 
during service and is thus is not presumed exposed to 
herbicides, including Agent Orange.

3.  A stomach disability, to include diverticulitis and 
gastric ulcer, was not incurred in or aggravated by military 
service, nor may such condition be presumed to have been 
incurred therein. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303 (2009).

2.  A stomach disability, to include diverticulitis and 
gastric ulcer, was not incurred in or aggravated by active 
service, nor may such condition be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307. 
3.309 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA.

With respect to the claimant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

A VCAA letter was sent in October 2004, which fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claims.  The VCAA letter told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  In particular, the VCAA 
notification: (1) informed the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) informed the claimant about the information 
and evidence that VA will seek to provide; and (3) informed 
the claimant about the information and evidence that the 
claimant is expected to provide.

The Board also finds that any deficiency in the notice to the 
claimant or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the claimant, the United 
States Court of Appeals for Veterans Claims (Court) found 
that the evidence established that the claimant was afforded 
a meaningful opportunity to participate in the adjudication 
of the claim, and found that the error was harmless, as the 
Board has done in this case.)

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, No. 07- 
1209 (U.S. Sup. Ct. Apr. 21, 2009); 556 U.S. ____ (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records to the extent available, have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has also 
been provided a VA examination in connection with his hearing 
loss claim.  38 C.F.R. § 3.159(c)(4).  And transcripts of the 
Veteran's testimony before the decision review officer at the 
RO in September 2008, and before the Board in March 2010, 
have been associated with the claims file.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The records satisfy 38 C.F.R. § 
3.326.

In addition, where a claim involves basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
of the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Despite the defective 
notice provided to the appellant on these latter two 
elements, however, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, supra.  In this regard, as 
the Board concludes hereinbelow that the preponderance of the 
evidence is against the appellant's claims, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
Veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 
(1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

II.  Service Connection

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for certain chronic diseases, 
when the disease is manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical 
evidence, or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical, or in certain circumstances, lay evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed.Cir.2007); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995; see also 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disorder for 
VA compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  That a 
condition or injury occurred in service alone is not enough; 
there must be disability resulting from that condition or 
injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In the absence of proof of a present disability, 
there can be no valid claim or the grant of the benefit.  Id.  

Under § 3.303(b), an alternative method of establishing the 
second and/or third Caluza element is through a demonstration 
of continuity of symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of 
postservice continuity of the same symptomatology; and (3) 
medical or, in certain circumstances lay evidence of a nexus 
between the present disability and the postservice 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Additionally, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 
Vet. App. 439 (1995), the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes where there is no 
credible lay evidence of a continuity of symptomatology.  
Davidson; see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court of Appeals for Veterans Claims held that an 
appellant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail.  The Court has also stated, "It is clear that to 
deny a claim on its merits, the evidence must preponderate 
against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert.

The Veteran can attest to factual matters of which he or she 
had first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, a lay person is 
generally not capable of making medical conclusions, thus, 
statements regarding causation are generally not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997);  see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the Veteran is competent 
to report what comes through the senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence 
can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the Veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well. Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the Veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")). See Barr, supra.

A.  Bilateral hearing loss.

In this case, the Veteran contends that he has hearing loss 
that is due to his active military service.  He presented 
testimony to that effect during a hearing held in March 2010.  
He recounted duties on board the USS Midway, including 
working on the noisy flight deck and around significant 
aircraft engine noise.    

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

After a review of the Veteran's medical evidence, the Board 
finds that the Veteran does not have bilateral hearing loss 
for VA purposes.  The records contains audiological 
examinations dated in July 2005 and December 2009, and a VA 
examination dated in April 2005.  None of these examinations, 
however, show hearing loss for VA purposes.

In this regard, the Board notes that the Veteran points to an 
audiological examination dated in July 2005 that measured 
ipsilateral acoustic reflexes.  The Board notes, however, 
that this is not the correct test for measuring hearing loss 
set forth in 38 C.F.R. § 3.385.  The Board also notes that 
pure tone averages in this examination indicated an average 
of 20 for the right ear and 17 for the left ear, indicating 
relatively mild hearing loss bilaterally.  

Based on the foregoing, service connection for bilateral 
hearing loss is not warranted in this case.  As noted above, 
the existence of a current disorder is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disorder for 
VA compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  That a 
condition or injury occurred in service alone is not enough; 
there must be disability resulting from that condition or 
injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In the absence of proof of a present disability, 
there can be no valid claim or the grant of the benefit.  Id.  

The medical evidence in this case, does not indicate that the 
Veteran currently has bilateral hearing loss for VA purposes.  
Therefore service connection for this disability is denied.

B.  Stomach disability.

The Veteran asserts that he has a stomach disability that is 
related to his military service, to include exposure to Agent 
Orange in Vietnam.  

In this case, the Board notes that the Veteran was awarded 
the Vietnam Service Medal and Republic of Vietnam Campaign 
Medal.  The Veteran's claims file, however, does not indicate 
that the Veteran set foot in the Republic of Vietnam.  
Rather, the Board notes that the Veteran served aboard the 
USS Midway in combat operations off of the cast of Vietnam.  

In this regard, the Board notes that VA regulations provide 
that the following diseases shall be service connected if the 
Veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied: chloracne or other 
acneform disease consistent with chloracne, type II diabetes 
mellitus, Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, certain respiratory cancers, and soft tissue sarcoma.  
38 C.F.R. § 3.309(e).  In addition, in October 13, 2009, in 
accordance with authority provided in 38 U.S.C. § 1116, the 
Secretary of VA announced his decision to establish 
presumptions of service connection, based upon exposure to 
herbicides within the Republic of Vietnam during the Vietnam 
era, for three new conditions:  ischemic heart disease, 
Parkinson's disease, and B cell leukemia. VA's Secretary has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See 68 Fed. Reg. 27,630 
(May 20, 2003).

A Veteran, who had active service in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975, will be presumed to have been exposed to an 
herbicide agent during such service unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  See 38 
U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  "Service 
in the Republic of Vietnam" includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  In order to 
establish qualifying "service in Vietnam" a Veteran must 
demonstrate actual duty or visitation in the Republic of 
Vietnam.

Although the Veteran served in the waters off Vietnam's coast 
aboard the USS Midway, there is no evidence that he ever 
physically set foot in the Republic of Vietnam.  38 U.S.C.A. 
§ 1116(a); 38 C.F.R. § 3.307(a)(6)(iii) (2009); see also Haas 
v. Peake, 525 F.3d 1168, 1195 (Fed.Cir.2008) (upholding a 
regulatory interpretation of "service in the Republic of 
Vietnam" to include "only service on land, or on an inland 
waterway").  

Absent qualifying service in Vietnam, and absent 
corroborating evidence of exposure to herbicides off shore, 
the Board finds that there is no basis for presumptive 
service connection due to herbicide exposure.  See 38 
U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  
Accordingly, the presumption of herbicide exposure is 
warranted for service in the waters offshore and service in 
other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam (emphasis added).  38 
C.F.R. § 3.307(a)(6)(iii).  

The record, however, does not show that the Veteran's service 
involved duty or visitation in the Republic of Vietnam.  See 
38 C.F.R. § 3.307(a)(6)(iii); Haas.

And post-service treatment records associated with the claims 
folder show that he has been diagnosed with diverticulitis 
and gastric ulcer.  As noted above, these conditions are not 
listed among the conditions for which service connection may 
be presumed to have been caused by exposure to Agent Orange.  
38 C.F.R. § 3.309(e).

However, the availability of presumptive service connection 
for a disability based on exposure to herbicides does not 
preclude a Veteran from establishing service connection with 
proof of direct causation.  Stefl v. Nicholson, 21 Vet. 
App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In this case, the Veteran's service treatment records 
indicate that the Veteran was noted to have diarrhea and 
stomach cramps in August 1972.  In January 1973, the Veteran 
was noted to have stomach cramps, diarrhea, nausea, vomiting, 
and dizziness.  The Veteran was given an impression of viral 
syndrome.  In November 1974, the Veteran was again noted to 
have vomiting and diarrhea, and was assessed with viral flu 
syndrome.  Finally, in January 1976, the Veteran was seen for 
complaints of stomach cramps, nausea and vomiting.  The 
impression was URI.  On separation in July 1977, the Veteran 
was indicated to be normal in all respects.  

After service, the Veteran was diagnosed with diverticulitis 
in a December 2002 treatment report.  In July 2008, the 
Veteran was also noted to have gastric ulcer.  These medical 
treatment reports, however, do not indicate that these 
disabilities had their onset in service or as a result of the 
Veteran's military service.  

Based on the foregoing, the Board finds that entitlement to 
service connection is not warranted in this case for a 
stomach disability.  While the Veteran has been found to have 
diagnoses of diverticulitis and gastric ulcer, such 
disabilities were not noted in service or within one year of 
service.  The Veteran was indicated to have stomach cramps 
and diarrhea on several occasions in service, but these 
symptoms were indicated to be due to viral syndromes or URI.  
And the Veteran was indicated to be normal in all respects 
upon service separation.  The first indication of stomach 
trouble after service is in December 2002 with the diagnosed 
of diverticulitis.  Later, the Veteran was indicated to have 
gastric ulcer.  And the Veteran's medical records do not 
indicate that these conditions are the result of the 
Veteran's military service.  

The Board notes that the Veteran can attest to factual 
matters of which he has first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, as a lay person, the Veteran is not capable of 
making medical conclusions, thus, statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  While the Veteran is competent to 
report what comes through the senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  

The Board concludes that the preponderance of the evidence is 
against finding that a stomach disability is etiologically 
related to active service.  In making this determination, the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state 
of equipoise of positive and negative evidence to otherwise 
grant the Veteran's claim.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a stomach condition, to include 
diverticulitis and gastric ulcer, is denied.


REMAND

After a careful review of the claims folder, the Board finds 
that the Veteran's claims of entitlement to service 
connection for bilateral knee, shoulder, and ankle 
disabilities  must be remanded for further action.

First, the Board notes that, in testimony before the Board in 
March 2010, the Veteran indicated that he had just gone 
through knee replacement surgery on his left knee on February 
10, 2010.  The Veteran also indicated that he was scheduled 
for surgery on his right knee in the next few months, in 
approximately June 2010.  The February 2010 surgical report 
has not been associated with the Veteran's claims file.  As 
this report is relevant to the Veteran's knee claim, it must 
be associated with the Veteran's claims file.  The RO must 
also associate any records related to right knee surgery, as 
such records become available.  Pursuant to the VCAA, VA must 
obtain these outstanding records.  See 38 U.S.C.A. § 5103A(b-
c); 38 C.F.R. § 3.159(c).  

In addition, the Veteran should be afforded an opportunity to 
submit any recent medical records or opinions pertinent to 
his claim that have not already been associated with his 
claims file.  This should include records of the Veteran's 
treatment at the Puget Sound VA Medical Center dated since 
July 2008.  In this regard, the Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered to be constructively 
in the possession of VA adjudicators during the consideration 
of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Next, the Board notes that the Veteran claims to have injured 
his knees, ankles and shoulder when he fell in service on a 
hydraulic fluid spill.  A May 1972 treatment record indicates 
that the Veteran did fall in service in hydraulic fluid and 
twisted his ankle.  There is no evidence of a knee or 
shoulder injury, however, in connection with this fall.  In 
addition, the Veteran's service treatment records are silent 
with respect to any complaints or diagnosis of any knee or 
shoulder disability in service.  The Veteran's July 1977 
separation examination indicates that the Veteran was normal 
in all respects.  

After service, the Veteran's medical records show complaints 
of pain in March 1991 of five years duration.  X-rays were 
negative, but effusion was found.  After that, the Veteran 
has been noted to have bilateral knee osteoarthritis, 
posttraumatic arthritis of the knees.  The Veteran has also 
been noted to have left shoulder impingement, and an x-ray of 
the left shoulder dated in June 2005 found moderate 
degenerative changes at the acromioclavicular joint.  A 
September 2008 x-ray of the shoulders indicted early 
degenerative changes bilaterally.  The Veteran has also been 
noted to have minimal degenerative changes in his ankles, 
bilaterally.

In March 2009, the Veteran was provided a VA fee basis 
examination in connection with his claim.  The examiner 
indicated that certain specified medical records, including 
only a portion of the Veteran's claims file and service 
treatment records, were reviewed in connection with the 
examination.   The Veteran was diagnosed with minimal 
degenerative changes over the right and left ankle joints, 
with small dorsal and plantar calcaneal spurs.  The Veteran 
was also found to have mild to moderate severe 
tricompartmental osteoarthritis, worse at the patellofemoral 
joint in both right and left knees.  X-rays also showed minor 
degenerative changes at the acromioclavicular joints in both 
shoulders.  After examining the Veteran and reviewing the 
Veteran's medical history, including the Veteran's 
contentions that his disabilities are the result of his in-
service fall, the examiner stated that he could not resolve 
the issue of entitlement to service connection without 
resorting to mere speculation.  

After the VA examination, the Veteran submitted a February 
2010 report of the Veteran's treating VA physician.  This 
report noted that the Veteran had traumatic arthritis of the 
knees and was scheduled for a total left knee prosthesis 
replacement on February 10, 2010, and a right total knee 
prosthesis two to three months later.  The physician also 
noted that the Veteran's medical conditions are consistent 
with a bad fall or blow to the knees, ankles, and shoulder, 
which injured the joints.  She indicated that, typically 
after an injury traumatic arthritis may develop due to extra 
forces placed on the joints.  Over time, this may cause the 
cartilage to wear away in the knees, ankles, and shoulders.  
This physician stated that the Veteran's current conditions 
were more likely than not the result of the incident/accident 
that occurred in the military.

The Veteran also submitted the statement of another treating 
physician dated March 2010.  This physician, also the 
Veteran's son-in-law, stated that the in-service accident 
referred to by the Veteran, was well known to family and 
friends well prior to the Veteran's decision to file a claim 
for service connection.  This physician stated that it was 
his personal and professional opinion that the Veteran's 
current medical conditions were more likely than not due to 
his active service injuries.  

Finally, the Board notes that the Veteran has submitted 
several buddy statements.  One of these statements is from 
the Veteran's spouse, which recalled the Veteran's accident 
from a letter that she received from him while he was in the 
service describing his fall.  In this statement, the Veteran 
was described as running when he slipped on hydraulic fluid, 
did a somersault and landed on his shoulder.  When he 
attempted to stand, his feet were tangled in some deck cables 
which caused him to fall forward and land hard on both knees.   

Based on the foregoing, the Board finds that the Veteran's 
orthopedic claims should be remanded and that the Veteran 
should be afforded a new VA examination in connection with 
the claims.  In this regard, the Board notes that the March 
2009 fee basis examiner appears to have been given only 
select records from the Veteran's claims file and service 
records.   The VA examiner should be given the Veteran's 
entire claims file to review, and should be asked to 
specifically comment on the February and March 2010 reports 
of the Veteran's VA treating physicians, the statement 
submitted by the Veteran's spouse in September 2008, as well 
as the Veteran's service and post-service medical records.  
Pursuant to the VCAA, such an examination is necessary to 
adjudicate these claims.  See 38 U.S.C.A § 5103A; 38 C.F.R. 
§ 3.159(c)(4).
  
In this regard, the Board notes that VA's duty to assist 
requires a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current 
level of disability, and accounts for its history.  Floyd v. 
Brown, 9 Vet. App. 88, 93 (1995).  This medical examination 
must consider the records of prior medical examinations and 
treatment in order to assure a fully informed decision.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also 
Godfrey v. Brown, 8 Vet. App. 113 (1995) (Board not required 
to accept doctors' opinions that are based upon the Veteran's 
recitation of medical history); Owens v. Brown, 7 Vet. App. 
429 (1995).  The Veteran's service medical records and other 
related documents should be reviewed by the examiner, thereby 
enabling him to form an opinion on an independent basis.  
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); see also Swann 
v. Brown, 5 Vet. App. 229 (1993) and Powell v. West, 13 Vet. 
App. 31, 35 (1999) (error for Board to rely on inadequate 
examination).  

Finally, the Board notes that during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  

In the present appeal, the Veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims of service connection, but was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date.  Upon 
remand therefore, the Veteran should be given proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the Veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the Veteran, and 
his representative, if any, a letter that 
contains a notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims addressed 
in this remand, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  The RO should take appropriate steps 
to contact the Veteran and request that he 
identify all VA and non-VA health care 
providers, other than those already 
associated with the claims folder, that 
have treated him for his knee disabilities 
since service.  This should include 
records of the Veteran's knee replacement 
surgery on February 10, 2010, and records 
of any surgery on the Veteran's right knee 
as such records become available.  This 
should also include treatment records from 
the Puget-Sound VA Medical Center dated 
since July 2008.  The aid of the Veteran 
in securing these records, to include 
providing necessary authorizations, should 
be enlisted, as needed.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the Veteran should be informed in 
writing.  

3.  The RO should arrange for an 
appropriate VA examination for the 
purpose of determining whether the 
Veteran's current bilateral knee, 
shoulder, and ankle disabilities had 
their onset in service or within one 
year of service, or are otherwise 
related to the Veteran's military 
service.    

The claims file must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished. Based on his/her 
review of the case, the examiner is 
specifically requested to offer an 
opinion as to: 

(a)  Does the Veteran have bilateral 
knee, shoulder, and ankle 
disabilities?  If so, state the 
diagnosis or diagnoses.

(b).  If the examiner finds that the 
Veteran has bilateral knee, shoulder, 
and ankle disabilities, did such 
disorders have their onset during 
active duty or within one year of 
active service, or was such disability 
caused by any incident that occurred 
during active duty?  In this regard, 
the examiner is asked to comment on 
the February and March 2010 reports of 
the Veteran's VA treating physicians, 
the statement submitted by the 
Veteran's spouse in September 2008, as 
well as the Veteran's service and 
post-service medical records.  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached in a 
typewritten report.  

4.  After completing all indicated 
development, the RO should review the 
claims in light of all the evidence of 
record.  If any determination remains 
adverse, the Veteran must be furnished 
with a Supplemental Statement of the Case 
and be given an opportunity to submit 
written or other argument in response 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending a requested VA examination 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


